DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitzer (US 2015/0173297 A1).
With respect to claim 1, Pitzer discloses, in Figs.1-19, an automated cutting tool for cutting/(harvesting) a resinous plant (see abstract wherein a device for selectively harvesting crops on plant is disclosed), comprising: a pivot having a pivot axis (418-419 and 428-429) (see Par.[0042] wherein pivotal axis hinges 418-419 and 428-429 are disclosed); a fixed blade (433), said fixed blade (433) having a first pivot end (419 and 429) near said pivot and a first terminal end (418 and 428) distal said first pivot end (see Par.[0041] wherein spring guard as fixed part of scissor with pivotal axis hinges 419 and 429 connected to guard 433 is disclosed); a rotatable blade (412 and 422) mounted to said pivot and rotatable on said pivot about said pivot axis in a plane of rotation, said rotatable blade having a second pivot end (416 and 426) near said pivot and a second terminal end (418 and 428) distal said second pivot end, said rotatable blade (412 and 422) being rotatable on said pivot between an open position where said first and second distal ends are separated and a closed position where said fixed and rotatable blades are substantially aligned, said pivot providing translational play of said rotatable blade in said plane of rotation, said pivot providing rotational play of said rotatable blade about a longitudinal axis of said rotatable blade and about an axis orthogonal to said longitudinal axis of said rotatable blade and said pivot axis; a first biasing mechanism (414-415 and 432) which biases said rotatable blade to said open position; a second biasing mechanism (424-425 and 432) which biases said second distal end of said rotatable blade orthogonal to said plane of rotation and in a direction of said fixed blade; and a blade 
With respect to claim 2, Pitzer discloses, in Figs.1-19, the automated cutting tool, further including a positioning monitoring mechanism (170) for monitoring a displacement between the second distal end of said rotatable blade and said first distal end of said fixed blade (see Par.[0069]-[0072] wherein carrier mechanism 170 can adjust foliage displacement mechanism 1400 in retracted or extended positions and carrier assembly 170 such that the gripper (e.g., 312-315 (FIG. 3)) in picking position is disclosed).
With respect to claim 3, Pitzer discloses, in Figs.1-19, the automated cutting tool wherein said positioning monitoring mechanism (107) is mounted on said pivot (see Fig.2, Par.[0033] wherein carrier assembly including position monitoring 170 and picking apparatus 110 including scissor rotatable and fixed blades connected to robot is disclosed).
With respect to claim 4, Pitzer discloses, in Figs.1-19, the automated cutting tool wherein said positioning monitoring mechanism (170) is a potentiometer (1274), a control dial of said potentiometer being connected to said pivot such that rotation of said rotatable blade rotates said control dial of said potentiometer (see Par.[0061]-[0064] wherein carrier assembly 170 includes geared slewing bearing 1274 which can be used to rotate carrier assembly 170 and/or harvesting robot 100 with respect to the plant (i.e. electromotive force along a distance device) is disclosed).
With respect to claim 5, Pitzer discloses, in Figs.1-19, the automated cutting tool wherein said first biasing mechanism and said second biasing mechanism are a single biasing spring (see Par.[0041] and [0043] wherein biasing systems including spring are disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer in view of Standiform (US 2008/0235952 A1).
With respect to claim 6, Pitzer discloses all the limitations of claim 1. However, Pitzer does not explicitly disclose the cutting tool including a heater to heat said fixed and rotatable blades to a temperature above the gel point of resin of said resinous plant.
Standiform discloses, in Figs.6-7, 10 and 15, the automated cutting tool further including a heater to heat said fixed and rotatable blades to a temperature above the gel/melting point of said organic material to be cut (see Par.[0051]-[0052], [0054]-[0056] and [0085]-[0089] wherein movement of the cutter handle 282 toward handle 262 depresses the normally-off spring switch 227 (shown in dashed line in FIG. 6) and causes electrical current to be switched to the cutter blade 286 which is then heated and release of the cutter handle causes the normally-off spring switch to return to the off position so the line is then released and the normally-off spring switch is released to assume the off position, allowing the troughs to cool).
Even though the combination of Pitzer and Standiform does not disclose the organic material meting point range is, it is that above the gel point of resin of said resinous plant, the said range of above the gel point of resin of said resinous plant is predictable by simple engineering optimization motivated by a design choice such as core and sheath specific organic plant material. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Pitzer and Standiform are analogous art because they are all directed to an organic material cutting tool, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Pitzer to include Standiform because they are from the same field of endeavor.

With respect to claim 7, Standiform discloses, in Figs.6-7, the automated cutting tool of claim 6 wherein said temperature is between 275°F (135°C) and 1200°F (648°C) (see Par.[0089])..
Even though the combination of Pitzer and Standiform does not disclose the organic material meting point range is, it is that above the gel point of resin of said resinous plant (i.e. 0.5°C and 3°C above said gel point of said resin), the said range of above the gel point of resin of said resinous plant is predictable by simple engineering optimization motivated by a design choice such as core and sheath specific organic plant material. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 8, Pitzer discloses all the limitations of claim 1. However, Pitzer does not explicitly disclose the cutting tool including a heater/cooler to heat/cool said fixed and rotatable blades to a temperature below the gel point of resin of said resinous plant.
Standiform discloses, in Figs.6-7, 10 and 15, the automated cutting tool further including a heater/cooler to heat/cool said fixed and rotatable blades to a temperature below the gel/melting point of said organic material to be cut (see Par.[0051]-[0052], [0054]-[0056] and [0085]-[0089] wherein movement of the cutter handle 282 toward handle 262 depresses the normally-off spring switch 227 (shown in dashed line in FIG. 6) and causes electrical current to be switched to the cutter blade 286 which is then heated and release of the cutter handle causes the normally-off spring switch to return to 
Even though the combination of Pitzer and Standiform does not disclose the organic material wetting point range is, it is that below the gel point of resin of said resinous plant, the said range of below the gel point of resin of said resinous plant is predictable by simple engineering optimization motivated by a design choice such as core and sheath specific organic plant material. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Pitzer and Standiform are analogous art because they are all directed to an organic material cutting tool, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Pitzer to include Standiform because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the scissor material properties in Pitzer by including heater conductive bladed capable to conduct heat supplied from a heater as taught by Standiform in order to utilize the heat parameters through cutting blade so as optimize the cutting temperature environment such as melting point temperature of organic material to be cut thereby avoiding damaging the plant component during harvesting.
With respect to claim 9, Standiform discloses, in Figs.6-7, the automated cutting tool of claim 6 wherein said temperature is below between 275°F (135°C) and 1200°F (648°C) (see Par.[0089]).
Even though the combination of Pitzer and Standiform does not disclose the organic material meting point range is, it is that below the gel point of resin of said resinous plant (i.e. 0.5°C and 3°C above said gel point of said resin), the said range of above the gel point of resin of said resinous plant is predictable by simple engineering optimization motivated by a design choice such as core and sheath specific organic plant material. In cases like the present, where patentability is said to be based upon .
Response to Arguments
Applicant’s arguments, see remarks pages 6-13, filed 05/10/2021, with respect to the rejections of claims 10-11 under Pitzer in view of Anderson have been fully considered and are deemed plausible.  Therefore, the rejections of claims 10-11 (and the dependent claims thereof) have been withdrawn. Currently, claims 10-11 and the dependent claims thereof are deemed allowable.
Applicant has not submitted any arguments with respect to the rejections of claim 1-9.
Applicant’s arguments with respect to 112 rejection, drawings and specification objections and have been withdrawn in view of newly presented arguments. 
Allowable Subject Matter
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, an automated cutting tool for cutting a resinous plant, comprising: a rotatable circular cutting blade having teeth, each tooth having, according to a direction of rotation of the cutting blade, a concave forward cutting edge, rotation of the blade producing a low pressure region near the blade. 
With respect to claims 11-12, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a rotatable circular cutting blade; a motor for rotating said blade at between 25,000 and 75,000 rpm; a control system for locating said cutting blade to perform pruning of said target pruning area.
With respect to claims 13-18, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a motion system for controlling the position and orientation of said foliage workpiece held in said workpiece holder in relation to said stereoscopic viewing system and said .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818